Citation Nr: 1539287	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected right knee disability.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1998.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied the Veteran's claim for an increased rating in excess of 10 percent for his right and left knees.  Jurisdiction was subsequently transferred to the RO in Louisville, Kentucky.

In September 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO); a transcript of that hearing is of record.

In May 2013, the Board increased Veteran's rating to 20 percent for each knee.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Joint Motion for Remand (JMR) vacating and remanding the Board's May 2013 decision.  In the JMR, the parties agreed that the JMR would not disturb the Board's assignment of a 20 percent rating for each knee.  

In December 2014, the Board remanded the Veteran's claim for further development.  After the requested development, the AOJ issued a supplemental statement of the case in June 2015, continuing to deny the Veteran's claim for ratings in excess of 20 percent for both knees.  The issues have now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of whether there was clear and unmistakable error in a September 1999 rating decision and a September 2013 rating decision has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In the April 2014 JMR, the parties agreed that the January 2009 and October 2009 VA examination reports were inadequate as they failed to discuss flare-ups of the Veteran's right and left knee disabilities, as well as any resulting functional loss during to flare-ups in accordance with the Court's holding in Mitchell v. Shinseki.  25 Vet. App. 32 (2011).

In accordance with the Board's December 2014 remand, the Veteran underwent VA examinations in March 2015 and April 2015.  With regard to the question of whether pain, weakness, fatigability, or incoordination would significantly limit his functional ability during flare-ups or following repeated use, the March 2015 examiner stated that that determination could not be made because the Veteran was not examined during a flare-up.  The examiner stated that it would be mere speculation to determine the potential amount of range-of-motion loss without seeing the Veteran during a flare-up.  The April 2015 examiner echoed those same sentiments.  The examiner stated that an opinion as to any additional limitation due to pain, weakness, fatigability, or incoordination could not be expressed without resort to mere speculation as the Veteran was not experiencing a flare-up during his examination.

The Board finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Board notes that VA treatment records dated through May 13, 2013, have been associated with the record.  However, during his April 2015 VA examination, the Veteran stated that, a few months prior, he experienced a flare-up of his right knee disability and had to go to the emergency room at the Indianapolis, Indiana VA Medical Center (VAMC) for treatment.  Specifically, he stated that his knee dislocated and that his knee was examined at the VAMC.  During the examination, the Veteran also stated his knee had dislocated two prior times within the past year.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, as the Veteran's VA treatment records, if procured, could bear on the outcome of his claim on appeal, efforts must be made to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Furthermore, insofar as the March 2015 and April 2015 VA examiners were unable to offer an opinion as to whether the Veteran experienced any additional functional loss during flare-ups due to pain, weakness, fatigability, or incoordination, in light of the fact that additional VA treatment records pertinent to the nature and severity of the Veteran's right and left knees during flare-ups, the Board finds that an addendum opinion should be obtained from the April 2015 VA examiner that addresses whether the Veteran suffers from any additional function loss during flare-ups or repetitive use.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claim for an increased rating for his right and left knee disabilities.  As noted above, treatment records dated through May 13, 2013, from the Indianapolis VAMC have been associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the April 2015 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to specifically include any VA treatments records pertaining to any treatment received during a flare-up, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee or left knee due to pain and/or other symptoms during flare-ups and/or repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide the opinion requested without resorting to speculation, that fact should be expressly noted, and an explanation should be provided as to why an opinion cannot be render without resort to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequent of the actions taken in the preceding paragraphs, which may include scheduling the Veteran for an additional VA examination addressing the current nature and severity of his right and left knees, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the Veteran's claims remain denied, he and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 





	(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






